Citation Nr: 1803743	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected bilateral otitis externa.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to November 1965 and in the Air National Guard from July 1984 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A notice of disagreement (NOD) was filed in January 2011; a statement of the case (SOC) was provided in June 2013; and a substantive appeal was filed in July 2013.

The Veteran was provided with a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A copy of the transcript is associated with the claims file.

In March 2016, the Board remanded the claims for additional development.  That development having been completed, these claims are once again before the Board.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, in March 2016, the Board remanded the claims for additional development.  The October 2017 VA examiner rendered negative nexus opinions.

In the November 2017 Informal Hearing Presentation, the Veteran and his representative contended that his hearing loss may be secondary to his service-connected otitis externa and requested that a medical opinion addressing a secondary service connection theory of entitlement be procured.  The Board will request such opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who performed the October 2010 VA examination and provided the October 2017 addendum opinion.  If that examiner is no longer available, provide the claims file to an examiner of like skill and qualification.  The entire claims file must be made available to the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is caused by OR aggravated by his service-connected otitis externa.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After completion of the above, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


